                                      Case 6:16-cv-01710-AA     Document 130        Filed 05/10/19     Page 1 of 1




                                                     IN THE UNITED STATES DISTRICT COURT

                                                         FOR THE DISTRICT OF OREGON

                                                               EUGENE DIVISION


         CASCADIA WILDLANDS, et al,                                                               6: 16-cv-0 1710-AA
                                                                                                ORDER TO RETAIN
                                       Plaintiffs,                                                    CUSTODY OF
                                 V.                                                                       EXHIBITS

         SCOTT TIMBER CO., et al,

                                       Defendants.



      AIKEN, District Judge.

                             IT IS ORDERED that at the conclusion ofth½ ti:ia_l, counsel for the parties retain custody of their

      respective exhibits until such time as all need for the exhibits has terminated.

                            DATED this /0� of.May, 2019.


                                                                                       , AnnAiken
                                                                                   United States District Judge
      SO STIPULATED.



<::---     .              -�.J
 "-
                          �
           \. :.., ..----·•" -


      Daniel R:-Kruse
      Attorney for Plaintiffs




      Domimc
      Attorney for Defendants



      Page 1 � ORDER
